Response to Arguments
1.	Applicant's arguments filed on 10/29/2021 have been fully considered but they are not persuasive. 
2. 	Applicant submits that in the embodiments as recited in applicant's claims 14 and 16, the correction amount is used for correcting the first shake detection signal, which is the detection result of the shake detector is included in the lens device (claim 14) or in the imaging device (claim 16) and that these features are not recited in claims 1-20 of the Co-pending Application No. 16/676, 037 (hereinafter referenced as Application ‘037).  
 	Specifically, Applicant submits that the target-value correction amount in Application ‘037 is for correcting the first shake correction amount, not the "first shake detection signal”.  Thus, Applicant concludes that claims 1, 2 and 4 of the '037 Application do not recite "determin[ing] a correction amount which is used to correct the first shake detection signal based on the first shake detection 25791.153signal and the second shake detection signal" of claim 14. Similarly, Applicant concludes that claims 9, 10 and 12 of the '037 application do not recite "determin[ing] a correction amount which is used to correct the first shake detection signal based on the first shake detection signal and the second shake detection signal" of claim 16; (see pages 3-4 of the Remarks). 

3.  	Examiner respectfully disagrees. Regarding claim 14, Application ‘037 recites in part, in claim 1, “…the lens unit comprising: a shake detector configured to detect shake; a shake correction mechanism configured to correct image blur due to the shake…”; see lines 2-5. That is, the lens unit includes a shake detector which detects 

4.	Similarly, Regarding claim 16, Application ‘037 recites in part in claim 9, “…the imaging device comprising: a shake detector configured to detect shake; a shake correction mechanism configured to correct image blur due to the shake…”; see lines 2-5. That is, the imaging device includes a shake detector which detects shake (i.e. first shake detection signal) and a shake correction mechanism that corrects the detected shake (i.e. correcting the first shake detection signal). The limitation of “the imaging device comprising: a shake detector configured to detect shake” in lines 2-3 of claim 9 of Application 037’ correspond to the claimed features of claim 16 of “first shake detection signal indicating a detection result of a first shake detection unit included in the imaging device”, lines 4-5. In addition, the limitation of “detecting a shake by a shake detector provided in the lens unit” in claim 9, line 17 of Application 037’ correspond to the claimed features of claim 16, “second shake detection signal indicating a detection result of a second shake detection unit included in a lens device”, lines 5-7. Furthermore, Application ‘037 further recites in claim 9, lines 18-20, “…the control unit controls the shake correction mechanism based on an image stabilization amount corrected in accordance with a target-value correction unit…”. These features of Application ‘037 correspond to the features of claim 16  of “… determine a correction amount which is used to correct the first shake detection signal based on the first shake detection signal and the second shake detection signal…”, lines 8-10. That is, the target-value correction unit not only corrects the first shake correction amount, which is simply an interim step within the correction processing, but ultimately corrects the shake detected by the shake detector included in the imaging device. In addition, as recited in claims 9, 10-12 of Application ‘037 the target-value correction unit uses both of the shake signals detected in each of the lens unit and the imaging device. 

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.